                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           May 15, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GREATLAND INVESTMENT, INC.,                      §
d/b/a SOUTHWEST PLAZA,                           §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-19-1212
                                                 §
MT. HAWLEY INSURANCE COMPANY and                 §
KEVIN WILSON MAYFIELD,                           §
                                                 §
       Defendants.                               §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court is plaintiff Greatland Investment, Inc.’s motion to remand. Dkt. 6.

Defendant Mt. Hawley Insurance Company responded. Dkt. 11. Having considered the motion,

response, and applicable law, the court is of the opinion that Greatland’s motion to remand (Dkt. 6)

should be DENIED.

                                        I. BACKGROUND

       This is an insurance coverage case. Greatland alleges that a storm damaged Greatland’s real

property in August 2017. Dkt. 1-2 at 7. Greatland subsequently submitted a claim to Mt. Hawley

under an existing business insurance policy. Id. Mt. Hawley then allegedly assigned Kevin

Mayfield, an insurance adjuster employed by Engle Martin & Associates (“Engle Martin”), to

“inspect and adjust the claim.” Id.; Dkt. 1 at 4. According to Greatland, Mayfield found that the

claim did not fall within Greatland’s insurance policy and Mt. Hawley refused to pay the claim. Id.

       On December 3, 2018, Greatland sent a demand letter stating its intent to sue Mt. Hawley and

Mayfield, among others. Dkt. 11-4 at 2. On January 15, 2019, Mt. Hawley responded and notified

Greatland that Mt. Hawley had elected to accept liability for its employees, Engle Martin, and Engle
Martin employees under Texas Insurance Code § 542A.006. Dkt. 11-5 at 2. On March 1, 2019,

Greatland filed suit against Mt. Hawley and Mayfield in Texas state court for breach of contract,

noncompliance with the Texas Insurance Code, and DTPA violations. Id. at 12–18.

        Mt. Hawley removed the case to this court on diversity jurisdiction grounds. Dkt. 1;

28 U.S.C. § 1332. Greatland now moves to remand. Dkt. 6. The parties do not dispute that the

amount in controversy exceeds the $75,000 jurisdictional threshold. See Dkt. 1-2 at 21 (state court

petition claiming at least $1,000,000 in damages). However, Greatland argues that both itself and

Mayfield are Texas citizens and that therefore the parties are not completely diverse. Dkt. 6. Mt.

Hawley counters that it elected to accept liability for Mayfield under Texas Insurance Code

§ 542A.006. Dkt. 11 at 8. Thus, Mt. Hawley argues that Mayfield is improperly joined and that

Mayfield’s citizenship must be ignored for diversity purposes. Dkt. 11 at 14. Because Mt. Hawley

is a citizen of Illinois, it contends that complete diversity exists between the parties. Dkt. 1 at 3.

                                     II. STANDARD OF REVIEW

A. Rule 12(b)(1)

        Under Federal Rule of Civil Procedure 12(b)(1), a party can seek dismissal of an action for

lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Subject matter jurisdiction based on

diversity jurisdiction requires that (1) complete diversity exists among the parties, and (2) the amount

in controversy exceeds $75,000. 28 U.S.C. § 1332. Generally, “[i]n determining whether the court

has subject matter jurisdiction, [the court] must accept as true the allegations set forth in the

complaint.” Crane v. Johnson, 783 F.3d 244, 251 (5th Cir. 2015) (citation omitted).

B. Improper Joinder

        Under 28 U.S.C. § 1441, a defendant may remove an action from state court to federal court

if the district would have had original jurisdiction over that action. However, a case may be removed
                                                   2
despite a non-diverse defendant if the non-diverse defendant was improperly joined for the purpose

of destroying diversity. Hornbuckle v. State Farm Lloyds, 385 F.3d 538, 542 (5th Cir. 2004). The

burden to establish improper joinder falls on the party that asserts it. Travis v. Irby, 326 F.3d 644,

649 (5th Cir. 2003).

        To prove improper joinder, the removing party must demonstrate that “there is no reasonable

basis for the district court to predict that the plaintiff might be able to recover” against the non-

diverse defendant. Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193,

200 (5th Cir. 2016) (quoting Smallwood v. Ill. Cent. Ry. Co., 385 F.3d 568, 573 (5th Cir. 2004)).

When determining whether a defendant is improperly joined, the court must usually limit its inquiry

to the pleadings. Id.; see also Electro Grafix, Corp. v. Acadia Ins. Co., No. SA-18-CA-589-XR,

2018 WL 3865416, at *3 (W.D. Tex. Aug. 14, 2018). However, “the district court may, in its

discretion, pierce the pleadings and conduct a summary inquiry” if the plaintiff has “misstated or

omitted discrete facts that would determine the propriety of joinder.” Smallwood, 385 F.3d at 573.

                                            III. ANALYSIS

        Section 542A.006(a) of the Texas Insurance Code provides that an insurer may “elect to

accept whatever liability an agent might have to the claimant for the agent’s acts or omissions related

to the claim by providing written notice to the claimant.” Tex. Ins. Code Ann. § 542A.006(a) (West

Supp. 2018). If an insurer makes such an election prior to the plaintiff filing suit, “no cause of action

exists against the agent related to the claimant’s claim, and, if the claimant files an action against the

agent, the court shall dismiss that action with prejudice.” § 542A.006(b). In that case, there is no

reasonable basis to predict that the plaintiff might be able to recover from the agent-defendant, and

the agent-defendant is improperly joined. Electro Grafix, Corp., 2018 WL 3865416, at *4; see also

Stephens v. Safeco Ins. Co. of Indiana, No. 4:18-cv-00595, 2019 WL 109395, at *7 (E.D. Tex. Jan.
                                                    3
4, 2019) (“[I]f the [§ 542A] election is made pre-suit, an adjuster subsequently joined is joined when

state law mandates that there can be no viable claims against him.”). Thus, federal courts are to

disregard the agent-defendant’s citizenship in determining whether complete diversity exists between

the parties. See Electro Grafix, Corp., 2018 WL 3865416, at *4 (holding that an agent-defendant

was improperly joined, and denying remand, when the insurer elected to accept liability for the

agent-defendant prior to the plaintiff filing suit).

        If the insurer makes a § 542A election after the plaintiff has filed suit, the agent-defendant

must still be dismissed. § 542A.006(c). However, because the plaintiff had a cause of action against

the agent-defendant at the time of filing, the agent-defendant is not improperly joined. See River of

Life Assembly of God v. Church Mut. Ins. Co., No. 1:19-CV-49-RP, 2019 WL 1767339, at *3 (W.D.

Tex. Apr. 22, 2019) (reasoning that, in determining whether an agent-defendant is improperly joined,

“[t]he focus must remain on whether the nondiverse party was properly joined when joined”); see

also Massey v. Allstate Vehicle & Prop. Ins. Co., No. H-18-1144, 2018 WL 3017431 (S.D. Tex. June

18, 2018) (Miller, J.) (explaining why the voluntary-involuntary rule requires this outcome). In that

case, a federal court must consider the agent-defendant’s citizenship in deciding whether to remand

the suit to state court. River of Life Assembly of God, 2019 WL 1767339, at *3. Thus, for remand

purposes, the dispositive question is whether the insurer accepted liability for the non-diverse agent-

defendant before or after the plaintiff filed suit. Stephens, 2019 WL 109395, at *7.

        Here, Greatland sued Mayfield for violations of Chapter 541 and 542 of the Texas Insurance

Code, as well as DTPA violations under Chapter 17 of the Texas Business and Commerce Code.

Dkt. 1-2 at 16–17. Section 542A applies to all of these causes of action. § 542A.002(a). However,

Greatland argues that Mayfield was not improperly joined because: (1) Mt. Hawley provided its

§ 542A election notice after Greatland filed suit; and (2) Mt. Hawley’s § 542A notice was
                                                   4
insufficient to accept liability for Mayfield because it “did not specifically name [Mayfield] as a

person Mt. Hawley was accepting responsibility for” under the statute.1 Dkt. 6 at 11–13.

A. Timing of the § 542A Election Notice

       First, the parties disagree as to the timing of the § 542A election notice. This dispute is easily

resolved. Greatland’s complaint omits both the fact and timing of Mt. Hawley’s § 542A notice, so

the court may look to evidence in the record. Dkt. 1-2 (state court petition); Smallwood, 385 F.3d

at 573; see also Electro Grafix, Corp., 2018 WL 3865416, at *4. The record reflects that

Mt. Hawley sent its written § 542A election notice to Greatland on January 15, 2019. Dkt. 11-5 at 2.

Greatland did not file suit until March 1, 2019. Dkt. 1-2 at 5. Thus, for diversity purposes, the court

cannot consider the citizenship of any defendant for whom Mt. Hawley elected to accept liability

prior to March 1, 2019.

B. Sufficiency of the § 542A Election Notice

       However, the parties also disagree as to whether Mayfield was sufficiently named in

Mt. Hawley’s § 542A election notice. The relevant portion of the January 15 notice reads: “Pursuant

to section 542A.006(b), Mt. Hawley therefore elects to accept any liability for any alleged acts or

omissions relating to this claim by its employees, as well as Engle Martin & Associates, Risk

Placement Services, Inc., and their respective employees.” Dkt. 11-5 at 2. Greatland does not

dispute that Mayfield was an Engle Martin employee at the time of the inspection at issue. Dkt. 6

at 12. Rather, Greatland argues that Mt. Hawley’s election notice was insufficient to accept liability

for Mayfield because the notice does not identify Mayfield by name. Id.



1
 Greatland also appears to argue that it still has a cause of action against Mayfield even if
Mt. Hawley timely elected to accept liability for him. Dkt. 6 at 13. However, Greatland does not
explain why this is so and does not address the statutory language or case law to the contrary.
                                                 5
       Neither Texas courts nor the Fifth Circuit have provided guidance as to what constitutes

sufficient notice of election under § 542A. Thus, this court must make an Erie guess as to whether

Mt. Hawley’s notice was sufficient to accept liability. See Erie R.R. Co. v. Tompkins, 304 U.S. 64,

78–79, 58 S. Ct. 817 (1938).

       The court concludes that Mt. Hawley’s January 15 notice was sufficient to accept liability

for Mayfield under § 542A. First, the plain language of the statute requires only that an insurer

provide “written notice” to the plaintiff in order to accept liability. § 542A.006(a). The statute

provides that acceptance of liability cannot be “conditioned in a way that will result in the insurer

avoiding liability” caused by the agent’s behavior. § 542A.006(e). However, the statute does not

require the insurer to identify each individual by name or impose any other requirements. Greatland

provides no authority for the proposition that this court should read additional requirements into

§ 542A that do not appear in the statute.

       Second, this outcome is consistent with other notice provisions in the statute. For instance,

§ 542A.003 provides that a potential plaintiff in an insurance action must provide pre-suit “written

notice” to any person from whom the plaintiff may seek damages. However, § 542A.003—unlike

the election-notice provision in § 542A.006—includes a list of specific items that a plaintiff must

include in a valid § 542A.003 notice. § 542A.003(b). Because the Texas Legislature did not include

such a list in § 542A.006, it stands to reason that the Legislature did not intend to place similar

restrictions on election notices under that section.

       Third, the § 542A election notice at issue here was unambiguous—it plainly stated that Mt.

Hawley accepted liability for Engle Martin employees. Dkt. 11-5 at 2. Mt. Hawley has presented

ample evidence that Greatland knew, or should have known, that Mayfield was an Engle Martin

employee prior to filing suit. Dkt. 11 at 13–14. Further, even if Greatland did not have actual or
                                                  6
constructive knowledge of Mayfield’s employer, that fact should have been easily discernable;

Greatland has not produced any evidence that Mt. Hawley concealed the identity of Mayfield’s

employer or engaged in any other fraudulent activity to that end. Thus, Mt. Hawley’s election notice

was sufficient to put Greatland on notice that Mt. Hawley was accepting liability for all Engle Martin

employees, including Mayfield.

                                         IV. CONCLUSION

       Mt. Hawley elected to accept liability for Mayfield under § 542A.006 before Greatland filed

suit. Mayfield is therefore improperly joined and his citizenship is irrelevant in determining whether

complete diversity exists between the parties. Because Greatland is a citizen of Texas and

Mt. Hawley is a citizen of Illinois, the parties are completely diverse and this court has jurisdiction

over the case pursuant to 28 U.S.C. § 1332.

       Accordingly, Greatland’s motion to remand (Dkt. 6) is DENIED. Mayfield is DISMISSED

WITH PREJUDICE as improperly joined.

       Signed at Houston, Texas on May 15, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge




                                                  7
